DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 9-12, 15, 16 and 18-28 have been examined.
Claims 2, 5-8, 13, 14 and 17 have been cancelled.
Claims 21-28 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew T. Pouzeshi, Reg. No. 67,672, on 05/06/2022.
The application has been amended as follows (referring to the 04/26/2022 claims): 
19. The self-propelled device of claim 18, wherein the control inputs are received from the controller device via a software application unique to controlling the self-propelled device, wherein the controller device is one of (i) a smart phone, (ii) a tablet computer, (iii) a laptop device, (iv) a desktop device, or (v) a specialized remote control.

Allowable Subject Matter
Claims 1, 3, 4, 9-12, 15, 16 and 18-28 allowed.
The following is an examiner’s statement of reasons for allowance: The approved 04/26/2022 Terminal Disclaimer has rendered moot the Double Patenting rejections. The Examiner’s amendment and the 04/26/2022 claim amendments have rendered moot the Claim Objections and 112 rejections, where these objections and rejections were largely based on errors in grammar and the reasons for why these amendments have rendered moot these objections and rejections can be seen by simply comparing the amendments to the objections and rejections.
Regarding the prior art, as stated in the previous Office Action, ). The closest prior art is Berg (2002/0011368) and Chieffo (4,310,987). Berg, taken either alone or in combination with other prior art, fails to teach or render obvious all claimed limitations of Claim 1 of the present application, where Berg teaches motors that are located in each of a left and right wheel and not in a “substantially cylindrical body” as claimed, and Berg fails to teach or render obvious the limitations of the present application of a drive system comprising a left motor and a right motor that is mounted to a center of mass below a common rotational axis of both the left and right wheels. While this may appear to be simply a design choice, this is in fact a critical aspect of the present application, as the weight or mass of the drive system is used to cause movement of the cylindrical body, and this is different from Berg, where the system of Berg must individually rotate a drive system of a wheel to rotate the vehicle by the effect of gravitational force, and the Examiner could not find a motivation to determine that the drive system design and placement of the present application would be obvious, when in fact having the drive system located in the body rather than separate drive systems in each wheel would allow for only a single rotation of a single drive to cause the body to move forward, rather than two separate rotations to rotate each wheel drive system. Additionally, the design of the present application lends itself to modification of the wheels of the vehicle itself, as the wheels do not contain a drive system and then can be replaced or modified with little effort.
 Furthermore, Berg does not teach a design of a “substantially cylindrical body” as claimed, and while Chieffo (4,310,987) does teach a device having a light transparent cylinder body, where a motor is used to propel the device and is axially mounted between two opposed wheels (see Exhibit #1 above), Chieffo does not teach that the motor center of mass or any gravitational effect is used to cause movement of the device, and the Examiner could not find a proper motivation to combine the prior art references in a manner that teaches the claimed limitations. Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662